Case 2:20-cv-06171-ODW-PLA Document 1 Filed 07/10/20 Page 1 of 35 Page ID #:1



    LAW OFFICES OF ZEV B. ZYSMAN
  1 A Professional Corporation
    Zev B. Zysman, State Bar No. 176805
  2 zev@zysmanlawca.com
    15760 Ventura Boulevard, 16th Floor
  3 Encino, CA 91436
    Telephone: (818) 783-8836
  4 Facsimile: (818) 783-9985
  5 POMERANTZ LLP
    Jordan L. Lurie, State Bar No. 130013
  6 jllurie@pomlaw.com
  7 Ari Y. Basser, State Bar No. 272618
    abasser@pomlaw.com
  8 1100 Glendon Avenue, 15th Floor
    Los Angeles, CA 90024
  9 Telephone: (310) 432-8492
 10 Attorneys for Plaintiff and the Proposed Class(es)
 11
 12                       UNITED STATES DISTRICT COURT

 13        CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION

 14 DONNA HAAS, on behalf of herself and         CASE NO.
 15 all others similarly situated,               CLASS ACTION
 16               Plaintiff,
                                                 COMPLAINT FOR:
 17 vs.                                          (1) VIOLATION OF CALIFORNIA
 18 TRAVELEX
    INC.,
                 INSURANCE SERVICES
           BERKSHIRE          HATHAWAY
                                                    BUSINESS AND PROFESSIONS
                                                    CODE, SECTION 17200, et seq.;
    SPECIALITY   INSURANCE     COMPANY,
 19 and DOES 1 through 100, inclusive,           (2) VIOLATION OF THE
 20                                                 CONSUMERS LEGAL
                 Defendants.                        REMEDIES ACT, CAL. CIV.
 21                                                 CODE, SECTION 1770, et seq.;

 22                                              (3) UNJUST ENRICHMENT;

 23                                              (4) MONEY HAD AND RECEIVED;

 24                                              (5) CONVERSION

 25                                              DEMAND FOR JURY TRIAL
 26
 27
 28

                                   CLASS ACTION COMPLAINT
Case 2:20-cv-06171-ODW-PLA Document 1 Filed 07/10/20 Page 2 of 35 Page ID #:2




  1         Plaintiff Donna Haas (“Plaintiff”) brings this action against Defendant
  2 Travelex Insurance Services Inc., and Defendant Berkshire Hathaway Specialty
  3 Insurance Company (collectively “Defendants”) on behalf of herself, and all others
  4 similarly situated, upon information and belief, except as to her own actions, the
  5 investigation of her counsel, and the facts that are a matter of public record, as
  6 follows:
  7                                    INTRODUCTION
  8         1.    This class action arises out of Defendants’ unlawful and unfair business
  9 practice of failing to refund unearned travel insurance premiums for trips that did
 10 not occur due to cancellations resulting from coronavirus COVID-19 travel
 11 restrictions that were imposed by various federal, state and local governments
 12 throughout the United States.
 13         2.    Plaintiff and other similarly situated insurance policyholders purchased
 14 travel insurance policy plans from Defendant Travelex Insurance Services Inc.,
 15 which was underwritten by Defendant Berkshire Hathaway Specialty Insurance
 16 Company hereinafter the “Travel Insurance Plans”). The Travel Insurance Plans
 17 provided reimbursement in the event of financial loss or hardship related to travel,
 18 and cover a wide variety of perils associated with travel, including both pre-
 19 departure risks, such as the possibility that a traveler will lose pre-paid
 20 nonrefundable deposits or payments if a trip needs to be canceled prior to departure,
 21 as well as risks that arise exclusively post-departure, such as interruption of a trip,
 22 medical or dental emergencies during a trip, and baggage being lost, stolen or
 23 damaged.
 24         3.    The second category of coverages, post-departure, cover risks that only
 25 arise after travel is underway and to which Defendants are not exposed unless and
 26 until the insured parties actually travel (“Post-Departure Coverage(s)”). It is that
 27 portion of the Travel Insurance Plan that is the focus of this action and that should
 28
                                                 2
                                      CLASS ACTION COMPLAINT
Case 2:20-cv-06171-ODW-PLA Document 1 Filed 07/10/20 Page 3 of 35 Page ID #:3




  1 be reimbursed because Plaintiffs and the Class(es) paid for travel insurance that was
  2 never provided, and for which Defendants never assumed any risk, because the trips
  3 were canceled due to COVID 19.
  4        4.     When an insured purchases a travel insurance plan from Defendants, he
  5 or she receives a “Confirmation of Coverage,” which Defendants expressly
  6 incorporate into the Travel Insurance Plans Defendants underwrite. The
  7 Confirmation of Coverage delineates the different policy benefits actually purchased
  8 by the insured through his or her particular Travelex Travel Insurance Plan, the
  9 coverage limits of each corresponding benefit, and the gross premium paid for the
 10 entire package of separate coverage options purchased.
 11        5.     Defendants can easily determine the pro rata share of the gross
 12 premium attributable to each policy benefit—including Post-Departure Coverage—
 13 purchased by each insured under that person’s specific travel insurance plan.
 14        6.     The Travel Insurance Plans offered and sold by Defendants do not
 15 inform consumers that Defendants are legally obligated to refund any portion of
 16 the gross insurance premium that was paid in advance for the delineated post-
 17 departure coverages that were simply never provided to Plaintiff and the members of
 18 the Class(es) (defined below) as a result of trips that were cancelled due to COVID-
 19 19.
 20        7.     During the Class Period (defined below), Plaintiff and members of the
 21 Class(es) purchased travel insurance from Defendants to cover risks that might have
 22 arisen during their trip. However, due to COVID-19, since Plaintiff and the
 23 members of the Class(es) were prevented from actually departing on their trips,
 24 Defendants never actually bore the post-departure risks that Post-Departure
 25 Coverage was specifically intended to protect against.
 26        8.     After learning of their trip cancellation, Plaintiff and other members of
 27 the Class(es) contacted Defendants for refunds of unearned insurance premiums
 28
                                               3
                                    CLASS ACTION COMPLAINT
Case 2:20-cv-06171-ODW-PLA Document 1 Filed 07/10/20 Page 4 of 35 Page ID #:4




  1 paid for trips that did not occur. In response, Defendants systematically refused to
  2 refund any portion whatsoever of the gross premium paid for the purchased Travel
  3 Insurance Plans, and instead unjustly retained the entire premium paid. At most,
  4 Defendants offered insureds a one-time date transfer of the policy to another trip at a
  5 later date no more than twelve (12) months of the original departure date or if more
  6 than twelve (12) months as long as certain guidelines are all met. As addressed in
  7 detail below, given that the pandemic continues to wreak widespread havoc on the
  8 travel industry and global economy, this token gesture does not provide any
  9 meaningful value to Plaintiff and the Class(es).
 10           9.    According to the American Academy of Actuaries Travel Insurance
 11 Task Force in its 2018 Report, insurers, such as Defendants, do not have any
 12 exposure to post-departure risks until the departure date. See Travel Insurance: An
 13 Actuarial Perspective, AMERICAN ACADEMY OF ACTUARIES TRAVEL
 14 INSURANCE TASK FORCE, September, 2018 at 18. Thus, Defendants’ blanket
 15 refusal to return the unused and unearned premium to purchasers of Defendants’
 16 Travel Insurance Plans is unlawful and unfair under California law.
 17 (See https://www.actuary.org/sites/default/files/files/publications/TravelInsurance
 18 Monograph_09052018.pdf). Such is this case here in light of the COVID-19
 19 pandemic which resulted in widespread trip cancellations. At a minimum,
 20 Defendants are obligated to return the portion of the premium paid for Post-
 21 Departure Coverages because Plaintiff and the Class(es) paid that portion in
 22 exchange for Defendants’ agreement to cover risks they never actually assumed
 23 because the Class(es)’ trips never occurred. In essence, such premiums are unearned
 24 inasmuch as Defendants were never at risk of having to cover the perils of actual
 25 travel.
 26           10.   Defendants have unjustly enriched themselves by retaining the
 27 unearned premiums for Post-Departure Coverages. Each member of the proposed
 28
                                                4
                                     CLASS ACTION COMPLAINT
Case 2:20-cv-06171-ODW-PLA Document 1 Filed 07/10/20 Page 5 of 35 Page ID #:5




  1 Class(es) have been similarly injured by Defendants’ uniform misconduct, and is
  2 entitled to restitution of that portion of the gross premium that Defendants accepted
  3 in exchange for insuring against post-departure risks for which they never provided
  4 any coverage (i.e., assumed the specified risks) in return.
  5        11.     Upon information and belief, thousands of Defendants’ insureds in
  6 California, including Plaintiff, were victims of Defendants’ deceptive, misleading,
  7 and unlawful acts and practices. This deception will continue if Defendants are not
  8 enjoined from continuing their scheme.
  9        12.    Plaintiff brings this action on behalf of herself and other similarly
 10 situated consumers who have purchased a Travel Insurance Plan from Defendants in
 11 California and seek to recover unused and unearned insurance premiums paid to
 12 Defendants for trips cancelled due to COVID-19 travel restrictions. Plaintiff seeks
 13 restitution and other appropriate equitable remedies, including an injunction for
 14 Defendants’ violations of California’s Business & Professions Code §§ 17200, et
 15 seq. (the “UCL”), the California Consumers’ Legal Remedies Act, California Civil
 16 Code §§1750, et seq. (the “CLRA”), and for unjust enrichment, money had and
 17 received, and conversion.
 18                             JURISDICTION AND VENUE
 19        13.    This Court has original jurisdiction of this action pursuant to the Class
 20 Action Fairness Act, 28 U.S.C. § 1332 (d)(2) and (6). The matter in controversy,
 21 exclusive of interest and costs, exceeds the sum or value of $5,000,000 and at least
 22 one of the members of the proposed Class(es) have a different citizenship from
 23 Defendants.
 24        14.    The Central District of California has personal jurisdiction over the
 25 Defendants named herein because Defendants do sufficient business in the State of
 26 California, have sufficient minimum contacts with the State of California and/or
 27 otherwise intentionally avail themselves of the markets within the State of
 28
                                                5
                                     CLASS ACTION COMPLAINT
Case 2:20-cv-06171-ODW-PLA Document 1 Filed 07/10/20 Page 6 of 35 Page ID #:6




  1 California through the sale of Travel Insurance Plans within this District, and
  2 continue to employ the tactics detailed herein to render the exercise of jurisdiction
  3 by California courts and the application of California law to the claims of the
  4 Plaintiff permissible under traditional notions of fair play and substantial justice.
  5 Venue is proper in the Central District of California pursuant to 28 U.S.C. § 1391
  6 because Defendants transact substantial business in this District and a substantial part
  7 of the events or omissions giving rise to Plaintiff’s claims arose here.
  8        15.    Plaintiff has filed a venue declaration concurrently herewith in pursuant
  9 to California Civil Code § 1780(d).
 10                                     THE PARTIES
 11 A.     Plaintiff
 12        16.    Plaintiff Donna Haas (“Haas”) is a citizen of the State of California, at
 13 all times relevant to this action has resided in Los Angeles, California, and made the
 14 purchase alleged herein in Los Angeles.
 15        B.     Defendants
 16        17.    Defendant Travelex Insurance Services Inc. (“Travelex”) is a Delaware
 17 corporation which is licensed to do, and is doing, business throughout the United
 18 States, with its principal office located in Omaha, Nebraska and its global
 19 headquarters located in London, England. Travelex is one of the leading providers
 20 of travel insurance in North America. Travelex is also part of the Travelex Group,
 21 which specializes in currency exchange.
 22        18.    Defendant Berkshire Hathaway Specialty Insurance Company
 23 (“Berkshire”) is a Nebraska corporation which is licensed to do, and is doing,
 24 business throughout the United States, with its principal place of business located in
 25 Omaha, Nebraska. Berkshire sells and underwrites travel insurance in North
 26 America.
 27 ///
 28
                                                6
                                     CLASS ACTION COMPLAINT
Case 2:20-cv-06171-ODW-PLA Document 1 Filed 07/10/20 Page 7 of 35 Page ID #:7




  1         C.    Doe Defendants
  2         19.   The true names and capacities of Defendants sued in this Complaint as
  3 Does 1 through 100, inclusive, are currently unknown to Plaintiff, and therefore
  4 Plaintiff sues such Defendants by such fictitious names. Plaintiff will amend this
  5 Complaint to reflect the true names and capacities of the Defendants designated
  6 herein as Does 1 through 100, when they have been ascertained, along with the
  7 appropriate charging allegations, as may be necessary.
  8         20.   Plaintiff is informed and believes, and on that basis alleges, that each of
  9 the fictitiously named Defendants was in some manner legally responsible for the
 10 actionable and unlawful actions, policies and practices as alleged herein. Plaintiff
 11 will amend this Complaint to set forth the true names and capacities of said
 12 Defendants, along with the appropriate charging allegations when the same have
 13 been ascertained. Each reference in this Complaint to “Defendants” is also a
 14 reference to all Defendants sued as Does 1 through 100.
 15         D.    Agency/Aiding And Abetting
 16         21.   Plaintiff is informed and believes, and on that basis alleges, that at all
 17 times herein mentioned, Defendants, and each of them, were an agent or joint
 18 venturer of each of the other Defendants, and in doing the acts alleged herein, were
 19 acting within the course and scope of such agency. Each Defendant had actual
 20 and/or constructive knowledge of the acts of each of the other Defendants, and
 21 ratified, approved, joined in, acquiesced and/or authorized the wrongful acts of each
 22 co-defendant, and/or retained the benefits of said wrongful acts.
 23         22.   Plaintiff is further informed and believes, and on that basis alleges, that
 24 Defendants, and each of them, aided and abetted, encouraged and rendered
 25 substantial assistance to the other Defendants in breaching their obligations to
 26 Plaintiff and the Class(es), as alleged herein. In taking action, as particularized
 27 herein, to aid and abet and substantially assist the commissions of these wrongful
 28
                                                7
                                     CLASS ACTION COMPLAINT
Case 2:20-cv-06171-ODW-PLA Document 1 Filed 07/10/20 Page 8 of 35 Page ID #:8




  1 acts and other wrongdoings complained of, each of the Defendants acted with an
  2 awareness of his/her/its primary wrongdoing and realized that his/her/its conduct
  3 would substantially assist the accomplishment of the wrongful conduct, wrongful
  4 goals, and wrongdoing.
  5        23.    Accordingly, there exists, and at all times herein mentioned existed, a
  6 unity of ownership between each Defendant and their agents such that any
  7 individuality or separateness between them has ceased and each of them is the alter
  8 ego of the others. Adherence to the fiction of the separate existence of Defendants
  9 and each of them would under the circumstances set forth in this Complaint promote
 10 injustice.
 11        24.    Whenever reference is made in this Complaint to any act of
 12 “Defendants,” such shall be deemed to mean that officers, directors, agents,
 13 employees, or representatives of the Defendants named in this lawsuit committed or
 14 authorized such acts, or failed and omitted to adequately supervise or properly
 15 control or direct their employees while engaged in the management, direction,
 16 operation or control of the affairs of the Defendants and did so while acting within
 17 the scope of their employment or agency.
 18                             FACTUAL ALLEGATIONS
 19        A.     Allegations Related to Plaintiff
 20        25.    On February 10, 2020, Plaintiff Donna Haas and her husband
 21 purchased a Viking River Cruise to travel between Nuremburg and Budapest,
 22 including airfare, with travel to begin on May 7, 2020 and to return on May 26,
 23 2020. The total cost of the trip, including airfare, was $9696.00. On February 10,
 24 2020, Plaintiff also purchased an $889.00 Travel Insurance (Plan Policy
 25 Confirmation No. TBB166699), underwritten by Defendant Berkshire Hathaway
 26 Specialty Insurance Inc. and administered by Defendant Travelex Insurance
 27 Services Inc. through a travel business named InsureMyTrip.
 28
                                               8
                                    CLASS ACTION COMPLAINT
Case 2:20-cv-06171-ODW-PLA Document 1 Filed 07/10/20 Page 9 of 35 Page ID #:9




  1        26.     Plaintiff and her husband’s trip was cancelled by Viking River Cruise
  2 on or around March 30, 2020 due to COVID-19. Viking River Cruises issued a full
  3 refund of the trip cost totaling $9696.00, which thereafter appeared on Plaintiff’s
  4 Capital One credit card which was used to purchase the trip and was posted on April
  5 28, 2020.
  6        27.     Plaintiff contacted InsureMyTrip on March 30, 2020 via telephone and
  7 email to request cancellation of Defendants’ Travel Insurance Plan as the trip was
  8 cancelled. Plaintiff indicated that she did not want a credit, but rather a full refund
  9 for the Travel Insurance Plan, as she and her husband were not planning to take any
 10 future trips in light of continued travel restrictions and uncertainty regarding the
 11 coronavirus.
 12        28.     Additionally, on March 30, 2020, Plaintiff sent a letter to Defendants to
 13 request cancellation of the Travel Insurance Plan and a full refund of $889.00
 14 because, without the trip occurring, Defendants never assumed the covered risks.
 15 Plaintiff also attempted to contact Defendants via telephone to request the refund.
 16        29.     Moreover, on or around March 30, 2020, Plaintiff contacted Capital
 17 One to initiate a credit card dispute regarding the Travel Insurance Plan for $889.00
 18 as no services were rendered by Defendants pursuant to the Travel Insurance Plan
 19 due to the trip cancellation.
 20        30.     On April 2, 2020, Capital One sent Plaintiff a letter with an update
 21 regarding the disputed charge with Defendants. Capital One indicated that her
 22 account was credited the $889.00 and that Capital One requested Defendants to
 23 provide a response to the disputed charge for the Travel Insurance Plan.
 24        31.     On May 11, 2020, Capital One sent Plaintiff a letter with a further
 25 update based on documentation provided by Defendant Travelex. Capital One
 26 indicated that Travelex provided information to support the transaction.
 27 Specifically, Travelex sent a letter to Capital One on April 6, 2020, wherein
 28
                                                9
                                     CLASS ACTION COMPLAINT
Case 2:20-cv-06171-ODW-PLA Document 1 Filed 07/10/20 Page 10 of 35 Page ID #:10




   1 Travelex took the position that Defendants’ Confirmation of Coverage states that
   2 “premiums are non-refundable after a 15-day review period.”
   3        32.    On at least three occasions, including on May 4, 11, and 13, 2020
   4 Plaintiff attempted to contact Travelex via telephone and left voicemail messages,
   5 but Travelex never responded.
   6        33.    On May 18, 2020, Plaintiff sent another letter to Capital One reiterating
   7 that Defendants did not provide the services under the Travel Insurance Plan as the
   8 trip was cancelled by Viking River Cruises and fully refunded by Viking River
   9 Cruises as reflected in the Capital One Credit Card Statement covering the period
  10 April 6, 2020 to May 5, 2020. Plaintiff attached to the letter a copy of the Viking
  11 River Cruise Invoice and Capital One Credit Card Statement showing the full refund
  12 for $9,696.00. Moreover, Plaintiff reiterated that as soon as Viking River Cruises
  13 notified her that the trip was cancelled, she called Travelex and requested a refund
  14 for the Travel Insurance Plan since there was no trip any longer, and no service was
  15 to be provided by Defendants. Further, Plaintiff indicated that with regard to the
  16 “15-day review period,” Plaintiff had no way to know that the trip would be
  17 cancelled due to COVID-19, and so it was impossible to cancel the Travel Insurance
  18 Plan in that time period.
  19        34.    On May 19, 2020, Capital One sent Plaintiff a letter indicating that no
  20 credit would be issued for the Travelex charge and considered the dispute closed.
  21        35.    On June 1, 2020, Plaintiff sent a final letter to Defendants in an effort
  22 to receive a refund for the Travel Insurance Plan premium. Plaintiff explained again
  23 to Defendants that the trip was cancelled by Viking River Cruises, and that despite
  24 multiple attempts to contact Defendants to seek a refund of the insurance premium,
  25 there was no response.
  26 ///
  27 ///
  28
                                                10
                                      CLASS ACTION COMPLAINT
Case 2:20-cv-06171-ODW-PLA Document 1 Filed 07/10/20 Page 11 of 35 Page ID #:11




   1        B.     COVID-19
   2        36.    On January 20, 2020, authorities diagnosed the first official case of
   3 COVID-19 (a.k.a. the “coronavirus” or “SARS-CoV-2”) in the United States.
   4 Thereafter, COVID-19 spread widely and rapidly across the United States. By
   5 January 30, 2020, there were nearly 8,000 confirmed cases of COVID-19
   6 worldwide.
   7        37.    In response, the World Health Organization (“WHO”) declared
   8 COVID-19 a “Public Health Emergency of International Concern.” The next day,
   9 President Trump declared a public health emergency regarding COVID-19, and the
  10 U.S. State Department banned travel between the United States and China.
  11        38.    COVID-19 spread silently throughout United States, steadily increasing
  12 its reach before its existence was detected. On February 29, 2020—the same day the
  13 U.S. government issued a “do not travel” warning and prohibited travel between the
  14 United States and several countries with COVID-19 outbreaks—the State of
  15 Washington became the first state to declare a state of emergency due to COVID-19.
  16 It would not be the last to do so.
  17        39.    On March 11, 2020, the WHO reclassified COVID-19 as a worldwide
  18 pandemic. That same night, President Trump made a televised address during
  19 which he announced a moratorium on all flights from Europe (excluding Great
  20 Britain) for 30 days. The ban was extended to Great Britain the very next day.
  21        40.    The President declared a “National Emergency” two days later, and, on
  22 March 15, 2020, the Center for Disease Control (“CDC”) recommended avoiding
  23 gatherings of 50 people or more. The next day, the U.S. federal government
  24 recommended avoiding groups of 10 people or more.
  25        41.    By March 23, 2020 the United States had reported more confirmed
  26 cases of COVID-19 than any other country in the world.
  27
  28
                                                11
                                      CLASS ACTION COMPLAINT
Case 2:20-cv-06171-ODW-PLA Document 1 Filed 07/10/20 Page 12 of 35 Page ID #:12




   1         42.    By the end of March, 2020 the governors of most states had declared
   2 states of emergency due to COVID-19, and state and local officials across the
   3 country had issued stay-at home orders that canceled public events, closed schools,
   4 and prohibited unnecessary travel.
   5         43.    Over 132,000 Americans have died of COVID-19 as of the date of this
   6 filing, according to the CDC.1
   7         44.    As a direct and proximate result of this unprecedented crisis, by March
   8 2020, many insured trips, including Plaintiff’s Viking River Cruise, were canceled.
   9 Trips insured by Defendants continued to be canceled in the months that followed.
  10         45.    In short, COVID-9 has led to social distancing, sheltering-in-place, and
  11 efforts to “flatten the curve” which have separated loved ones from their relatives,
  12 workers from their co-workers, and further isolated those already in or at risk of
  13 further isolation. It has decimated nationwide employment and caused widespread
  14 travel cancellations subject to travel restrictions, all to protect the health and welfare
  15 of the nation during this public health emergency.
  16         46.    However, in the midst of the greatest public health and economic crisis
  17 in living memory, Defendants, which constitute a multi-billion dollar insurance
  18 enterprise, have sought to surreptitiously shift their economic losses onto their
  19 innocent policy holders, furthering the financial hardship endured by people across
  20 the country. Rather than refunding their policyholders, Defendants are unjustly
  21 retaining the entire premium paid even though Defendants were never at risk of
  22 having to cover the perils of actual travel following the COVID-19 trip
  23 cancellations.
  24 ///
  25 ///
  26
       1
  27      See https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html
       (last visited July 10, 2020).
  28
                                                 12
                                       CLASS ACTION COMPLAINT
Case 2:20-cv-06171-ODW-PLA Document 1 Filed 07/10/20 Page 13 of 35 Page ID #:13




   1        C.     Defendants’ Travel Insurance Plans
   2        47.    Defendant Travelex is one of the world’s largest travel insurance
   3 providers. Travelers can purchase Travelex Travel Insurance Plans through a
   4 number of distribution channels and platforms, including from a travel agent (either
   5 online, traditional “brick-and-mortar” or on the telephone), the Travelex website, a
   6 travel service provider’s own website or other web-based booking platforms offered
   7 by third parties.
   8        48.    Defendant Berkshire Hathaway Specialty Insurance Company
   9 underwrites travel insurance policies sold by Travelex.
  10        49.    Defendants’ Travelex Travel Insurance Plans group together insurance
  11 policy protection for various risks and sell that protection in a pre-packaged bundle.
  12 Travelex Travel Insurance Plans can include some or all of the travel insurance
  13 protections offered by Defendants. Typically, the more perils covered by the Travel
  14 Insurance Plan, the more expensive is the gross premium for all the policy coverages
  15 combined within a single plan.
  16        50.    Travel Insurance Plans sold by Defendants include at least some travel
  17 benefits that are applicable exclusively post-departure, meaning that Defendants are
  18 not at risk of having to cover the associated risks prior to commencement of actual
  19 travel by the insured.
  20        51.    The Travelex Travel Website’s “Travelex Travel Insurance Plans”
  21 section describes multiple plans, including the “Travel America,” “Travel Basic,”
  22 “Travel Select,” “Flight Insure,” and “Flight Insure Plus,” each of which have
  23 single-trip coverage options.
  24        52.    Defendants advertise their Travelex Travel Insurance Plans as being
  25 tailored for travelers facing different circumstances.
  26        53.    When an insured purchases a Travel Insurance Plan from Defendants,
  27 he or she receives a “Confirmation of Coverage.” The Travel Insurance Plan
  28
                                                13
                                      CLASS ACTION COMPLAINT
Case 2:20-cv-06171-ODW-PLA Document 1 Filed 07/10/20 Page 14 of 35 Page ID #:14




   1 underwritten by Defendants consists of the Travel Protection Plan Policy, which
   2 governs the terms and conditions for coverage when there is a sudden, unexpected
   3 problem or event before or during travel. The Confirmation of Coverage delineates
   4 the different policy benefits actually purchased by the insured through his or her
   5 particular Travelex Travel Insurance Plan, the coverage limits of each corresponding
   6 benefit, and finally, the gross premium paid for the entire package of separate
   7 coverage options purchased.
   8         54.   Defendants can readily identify the pro rata share of the gross premium
   9 which is attributable to each policy benefit purchased by each insured under that
  10 person’s specific Travel Insurance Plan.
  11         55.   The Travel Insurance Plans offered by Defendants do not address how
  12 refunds are to be handled, such as Defendants’ legal obligation to refund any portion
  13 of the gross insurance premium that was paid in advance for delineated Post-
  14 Departure coverages that were in fact never provided due to COVID-19 trip
  15 cancellations.
  16         56.   Defendants’ Confirmation of Coverage describes insurance provided
  17 against separately enumerated risks, each of which is detailed below. The insurance
  18 coverages provided are found in the Schedule of Benefits, and the Confirmation of
  19 Coverage attached to a policy holder’s confirmation letter. For instance, as
  20 illustrated below, the maximum limits per person for the “Travel Basic Plan,” such
  21 as Plaintiff’s Plan are as follows:
  22
  23      Insurance Coverages Provided               Maximum Coverage Per Person

  24    (1) Trip Cancellation                   100% of Insured Trip Cost
  25
        (2) Trip Interruption                   100% of Insured Trip Cost
  26
  27    (3) Trip Delay                          $500 ($250/day)
  28
                                                14
                                      CLASS ACTION COMPLAINT
Case 2:20-cv-06171-ODW-PLA Document 1 Filed 07/10/20 Page 15 of 35 Page ID #:15




   1    (4) Missed Connection                 $500

   2    (5) Baggage/Personal Effects          $500
   3
        (6) Baggage Delay                     $100
   4
   5    (7) Emergency Medical & Dental        $15,000 ($500 dental sublimit)
            Expense
   6
   7    (8) Emergency Evacuation &            $100,000
            Repatriation
   8
   9    (9) 24 Hour Accidental Death &        $10,000
            Dismemberment
  10
  11    (10) Travel Assistance Services       Included
  12    (11) Car Rental Collision Upgrade     None
  13
        (12) Accidental Death &               None
  14         Dismemberment
             Common Carrier Air
  15         Only Upgrade
  16        57.   Plaintiff’s Confirmation of Coverage letter and Travel Protection Plan
  17 Policy are attached hereto as “Exhibit 1.”
  18       58. The Policy language provides that “Trip Cancellation coverage will be
  19 effective at 12:01 a.m. (Standard Time) on the date following payment to the
  20 Company of any required plan cost. The Policy language further provides that “All
  21 Other Coverages will begin on the later of: (a) 12:01 a.m. (Standard Time) on the
  22 Scheduled Departure Date shown on the travel documents; or (2) the date and time
  23 thee Insured starts his/her trip.”
  24        59. Therefore, Defendants could neither have assumed the risks covered
  25 by, nor provided Plaintiff coverage for, Items 2-12 until May 7, 2020. However,
  26 well before that date Plaintiff’s trip had been canceled by Viking River Cruise.
  27
  28
                                              15
                                    CLASS ACTION COMPLAINT
Case 2:20-cv-06171-ODW-PLA Document 1 Filed 07/10/20 Page 16 of 35 Page ID #:16




   1         60.   The Class members’ Travel Insurance Plans similarly enumerate
   2 different categories of risk. In each case, trip cancellation is the only risk that
   3 attaches, and which Defendants cover, before the date of departure. In short, in each
   4 Travel Insurance Plan, Post-Departure Coverage begins only after Defendants
   5 receive the premium and (at minimum) the date of departure arrives.
   6         61.   Although the policy fails to address whether Defendants will refund
   7 unearned, risk-free premiums when trips are canceled prior to departure, Defendants
   8 are obligated to return that portion of the gross premium that Plaintiff and the
   9 Class(es) paid for benefits exclusively covering post-departure risks that Defendants
  10 never assumed. Defendants had not earned these premiums, as they assumed no risk
  11 and provided no consideration in exchange for the premiums Plaintiff and the
  12 Class(es) paid for those benefits due to COVID-19 travel restrictions.
  13         62.   The travel insurance underwriters use sophisticated risk calculation
  14 methods to estimate their risk exposure throughout the course of an insured’s trip.
  15 Because there are distinct types of coverage with different starting dates that are
  16 combined for sale under the umbrella of each plan, Defendants can identify the pro
  17 rata share of the gross premium attributable to Post-Departure Coverages.2
  18         63.   On or around April 28, 2020, Travelex announced that if an insured’s
  19 trip or flight is cancelled due to COVID-19, government travel warning, restriction
  20 or ban, there would be no coverage under the Trip Cancellation/Trip Interruption of
  21 the Travelex Travel Insurance Plan. Travelex simply suggested that insureds
  22
  23   2
       See Travel Insurance: An Actuarial Perspective, AMERICAN ACADEMY OF
  24 ACTUARIES TRAVEL INSURANCE TASK FORCE, September, 2018
  25 https://www.actuary.org/sites/default/files/files/publications/TravelInsuranceMonog
     raph_090520 18.pdf (explaining that when policies are exclusively covering post-
  26 departure risks such as medical costs and trip interruption, no premiums are earned
  27 during the pre-departure period).
  28
                                                 16
                                       CLASS ACTION COMPLAINT
Case 2:20-cv-06171-ODW-PLA Document 1 Filed 07/10/20 Page 17 of 35 Page ID #:17




   1 contact their travel supplier to seek a refund or make alternate arrangements.
   2 Moreover, Travelex might allow a one-time date transfer for the traveler to apply the
   3 policy to a new trip at a later date no more than twelve (12) months after the original
   4 departure date or after more than twelve (12) months if certain guidelines are all
   5 met, including, (1) the traveler must pay the rates in effect at the time the new trip is
   6 booked, (2) the new trip dates must be applied to the policy within twelve (12)
   7 months of the original departure date, and (3) the new trip departure date is no
   8 greater than twenty-four (24) months from when the new travel dates are applied to
   9 the policy.3 As addressed in detail in this Complaint, given that the COVID-19
  10 pandemic continues to wreak widespread havoc on the travel industry and global
  11 economy, this token gesture is unlikely to provide any meaningful value to Plaintiff
  12 and the Class(es). Defendants have failed to issue any cash refunds to Plaintiff and
  13 members of the Class(es) for Post-Departure Coverages on trips canceled due to
  14 COVID-19. Defendants’ practice of failing to refund premiums paid for Post-
  15 Departure Coverage is systematic and uniform whenever an insured’s trip is
  16 canceled before he or she departs and the trip begins.
  17                  PLAINTIFF’S CLASS ACTION ALLEGATIONS
  18         64.   Plaintiff brings this action as a class action on behalf of herself, and all
  19 others similarly situated pursuant to Rules 23(a), (b)(2) and (b)(3) of the Federal Rules
  20 of Civil Procedure. The proposed Class(es) that Plaintiff seeks to represent is defined
  21 as follows:
  22         65.   For claims based on violation of common law claims for conversion,
  23 unjust enrichment and money had and received:
  24
       3
  25      See “Coronavirus (COVID-19) Coverage Update, Travelex Insurance,”
       https://www.travelinsurance.com/covid1919/?mobile-no (last visited July 10, 2020).
  26
  27
  28
                                                 17
                                      CLASS ACTION COMPLAINT
Case 2:20-cv-06171-ODW-PLA Document 1 Filed 07/10/20 Page 18 of 35 Page ID #:18




   1
   2         All persons in the United States who, during the relevant statute of
             limitations period preceding the filing of this Complaint through the date
   3         of final judgment in this action (the “Class Period”), purchased travel
   4         insurance through Defendants and had their trips cancelled due to
             COVID-19 travel restrictions.
   5
   6         66.    For claims also based on common law violations and violations of the
   7 UCL and CLRA:
   8         All persons who, while in the State of California, during the four (4) year
   9         period preceding the filing of this Complaint through the date of final
             judgment in this action (the “Class Period”), purchased travel insurance
  10         through Defendants and had their trips cancelled due to COVID-19
  11         travel restrictions.
             67.    Excluded from the Class(es) are Defendants, their corporate parents,
  12
       subsidiaries, affiliates, and any entity in which Defendants have a controlling
  13
       interest, any of their officers, directors, employees, or agents, the legal
  14
       representatives, successors or assigns of any such excluded persons or entities, and
  15
       the judicial officers to whom this matter is assigned as well as their court staff.
  16
       Plaintiff reserves the right to expand, limit, modify, or amend this class definition,
  17
       including the addition of one or more subclasses, in connection with his motion for
  18
       class certification, or at any other time, based upon, inter alia, changing
  19
       circumstances and/or new facts obtained during discovery.
  20
             68.    The members of the Class(es) are so numerous that joinder of all
  21
       members is impracticable. While the exact number of Class members is unknown
  22
       to Plaintiff at this time, Plaintiff estimates that the Class(es) consists of thousands of
  23
       members. Moreover, Plaintiff alleges that the precise number of Class members,
  24
       their identities, and their locations can be ascertained though appropriate discovery
  25
       and records of Defendants and their agents. Defendants keep extensive
  26
       computerized records of their customers through, inter alia, customers’ policies and
  27
       coverages purchased, customer programs, and general marketing programs.
  28
                                                  18
                                        CLASS ACTION COMPLAINT
Case 2:20-cv-06171-ODW-PLA Document 1 Filed 07/10/20 Page 19 of 35 Page ID #:19




   1 Defendants have one or more databases through which a significant majority of
   2 Class members may be identified and ascertained, and they maintain contact
   3 information, including names, email and home mailing addresses, and telephone
   4 numbers, through which notice of this action could be disseminated to potential
   5 Class members in accordance with due process requirements.
   6         69.   There are numerous questions of law and fact common to the Class(es)
   7 which predominate over any questions affecting only individual members of the
   8 Class(es).
   9         70.   Among the questions of law and fact common to the Class(es) are, inter
  10 alia:
  11         (a)   Whether, during the Class Period, Defendants as a matter of course and
  12 policy, retained unearned, risk-free premiums paid exclusively for coverage of post-
  13 departure perils, whenever the purchaser of a Travel Insurance Plan had their trip
  14 cancelled prior to his/her scheduled departure date due to COVID-19 restrictions;
  15         (b)   Whether Defendants’ Travel Insurance Plans address the entitlement of
  16 insureds to a partial refund of unearned, risk-free premiums paid exclusively for
  17 coverage of post-departure perils, whenever the purchaser of a Travel Insurance
  18 Plan had their trip cancelled prior to his/her scheduled departure date due to
  19 COVID-19 restrictions;
  20         (c)   Whether Defendants are required to refund unearned premiums;
  21         (d)   Whether, during the Class Period, Defendants’ were unjustly enriched
  22 by their conduct;
  23         (e)   Whether Defendants engaged in unfair or unlawful business practices
  24 under California law;
  25         (f)   Whether Defendants have made false or misleading statements of fact
  26 concerning the reasons for, existence of, Post-Departure Coverage;
  27         (g)   Whether Class members are entitled to damages and/or restitution; and,
  28
                                                19
                                     CLASS ACTION COMPLAINT
Case 2:20-cv-06171-ODW-PLA Document 1 Filed 07/10/20 Page 20 of 35 Page ID #:20




   1 if so, what is the amount of revenues and/or profits Defendants received and/or was
   2 lost by Class members as a result of the conduct alleged herein;
   3         (h)   Whether an injunction is necessary to prevent Defendants from
   4 continuing to use false, misleading or illegal practices; and
   5         (i)   Whether Plaintiff and Class members are entitled to an award of
   6 reasonable attorneys’ fees, pre-judgment interest and costs of suit.
   7         71.   Typicality: As required by Fed. R. Civ. P. 23(a)(3), Plaintiff’s claims
   8 are typical of the claims of the members of the Class(es) and, like all members of
   9 the Class(es), arise from the same course of conduct undertaken by Defendants
  10 against members of the Class(es) as a whole. Plaintiff is advancing the same claims
  11 and legal theories on behalf of herself and all members of the Class(es).
  12         72.   Adequacy: As required by Fed. R. Civ. P. 23(a)(4), Plaintiff is an
  13 adequate representative of the Class(es) because she is a member of the Class(es)
  14 and her interests do not conflict with the interests of the Class members she seeks to
  15 represent. Plaintiff will fairly and adequately represent and protect the interest of the
  16 Class(es) because she is not antagonistic to the Class(es). Plaintiff has retained
  17 counsel who are competent and experienced in the prosecution of consumer fraud
  18 and class action litigation.
  19         73.   Superiority: As required by Fed. R. Civ. P. 23(b)(3), the nature of this
  20 action and the nature of laws available to Plaintiff and the Class(es) make the use of
  21 the class action format a particularly efficient and appropriate procedure to afford
  22 relief to Plaintiff and the Class(es) for the wrongs alleged because:
  23         (a)   The individual amounts of damages involved, while not insubstantial,
  24 are such that individual actions or other individual remedies are impracticable and
  25 litigating individual actions would be too costly;
  26         (b)   If each Class member was required to file an individual lawsuit, the
  27 Defendants would necessarily gain an unconscionable advantage since they would
  28
                                                 20
                                      CLASS ACTION COMPLAINT
Case 2:20-cv-06171-ODW-PLA Document 1 Filed 07/10/20 Page 21 of 35 Page ID #:21




   1 be able to exploit and overwhelm the limited resources of each individual Class
   2 member with vastly superior financial and legal resources;
   3         (c)   The costs of individual suits could unreasonably consume the amounts
   4 that would be recovered;
   5         (d)   Proof of a common factual pattern that Plaintiff experienced is
   6 representative of that experienced by the Class(es) and will establish the right of
   7 each member of the Class(es) to recover on the cause of action alleged; and
   8        (e)    Individual actions would create a risk of inconsistent results and would
   9 be unnecessary and duplicative of this litigation.
  10         74.   Plaintiff and Class members have all similarly suffered irreparable
  11 harm and damages as a result of Defendants’ unlawful and wrongful conduct. This
  12 action will provide substantial benefits to Plaintiff, the Class(es) and the public
  13 because, absent this action, Plaintiff and Class members will continue to suffer
  14 losses, thereby allowing Defendants’ violations of law to proceed without remedy,
  15 and allowing Defendants to retain proceeds of their ill-gotten gains.
  16         75.   All Class members, including Plaintiff, were exposed to one or more of
  17 Defendants’ misrepresentations or omissions of material fact regarding the Travel
  18 Insurance Plans and existence of Post-Departure Coverage. Due to the scope and
  19 extent of Defendants’ consistent false and deceptive scheme, disseminated in a
  20 massive, years-long campaign to California consumers via print and on-line
  21 advertising and marketing, and the like, it can be reasonably inferred that such
  22 misrepresentations or omissions of material fact were uniformly made to all
  23 members of the Class(es). In addition, it can be reasonably presumed that all Class
  24 members, including Plaintiff, affirmatively acted in response to the representations
  25 contained in Defendants’ false and misleading scheme when purchasing
  26 Defendants’ Travel Insurance Plans in California.
  27
  28
                                                 21
                                      CLASS ACTION COMPLAINT
Case 2:20-cv-06171-ODW-PLA Document 1 Filed 07/10/20 Page 22 of 35 Page ID #:22




   1         76.   Defendants have acted or refused to act on grounds generally
   2 applicable to the Class(es) as a whole and Plaintiff seeks, inter alia, equitable
   3 remedies with respect to the Class(es) as a whole. As such, the systematic policies
   4 and procedures of Defendants make final injunctive relief or declaratory relief with
   5 respect to the Class(es) as a whole appropriate pursuant to Fed. R. Civ. P. 23(b)(2).
   6                              FIRST CAUSE OF ACTION
   7                    Violation of California Unfair Competition Law
   8                        (Cal. Bus. & Prof. Code §§ 17200, et seq.)
   9         77.   Plaintiff re-alleges and incorporates by reference the allegations
  10 contained in the preceding paragraphs as though fully set forth herein.
  11         78.   The UCL defines unfair business competition to include any “unlawful,
  12 unfair or fraudulent” act or practice, as well as any “unfair, deceptive, untrue or
  13 misleading” advertising. Cal. Bus. & Prof. Code § 17200.
  14         79.   The UCL imposes strict liability. Plaintiff need not prove that
  15 Defendants intentionally or negligently engaged in unlawful, unfair, or fraudulent
  16 business practices – only that such practices occurred.
  17         80.   Defendants are a “person” as defined by Business & Professions Code
  18 § 17201.
  19         81.   As a direct and proximate result of Defendants’ acts and practices in
  20 violation of the UCL, Plaintiff and members of the Class(es) have suffered injury in
  21 fact and lost money or property as set forth above and will continue to do so.
  22                                       Unfair Prong
  23         82.   Defendants’ conduct violates the unfair prong of the UCL.
  24         83.   An act or practice is unfair if the consumer injury is substantial, is not
  25 outweighed by any countervailing benefits to consumers or to competition and is not
  26 an injury the consumers themselves could reasonably have avoided. An act or
  27 practice also is unfair if it offends an established public policy or is immoral,
  28
                                                 22
                                      CLASS ACTION COMPLAINT
Case 2:20-cv-06171-ODW-PLA Document 1 Filed 07/10/20 Page 23 of 35 Page ID #:23




   1 unethical, oppressive, unscrupulous or substantially injurious to consumers. An act
   2 or practice also is unfair if Plaintiff’s claims are “tethered” to specific constitutional,
   3 statutory or regulatory provisions. Defendants’ conduct violates all of these
   4 definitions.
   5         84.    As alleged above, Defendants engage and have engaged in a systematic
   6 business practice of intentionally misrepresenting the Travel Insurance Plans and
   7 existence of Post-Departure Coverage in California, refusing to disclose to
   8 consumers in the Confirmation of Coverage that Defendants are obligated to refund
   9 unearned, risk-free premiums when trips are canceled prior to departure, those
  10 which Plaintiff and members of the Class(es) paid for exclusively to cover post-
  11 departure risks that Defendants never assumed. Defendants had not earned these
  12 premiums, as they assumed no risk and provided no consideration in exchange for
  13 the premiums Plaintiff and members of the Class(es) paid for those benefits due to
  14 COVID-19 travel restrictions.
  15         85.    Further, Defendants’ acts and practices are unfair because they caused
  16 Plaintiff, and reasonable consumers like her, to falsely believe that they are
  17 receiving a benefit from Post-Departure Coverage that did not, in fact, exist.
  18 Defendants intended for Plaintiff and members of the Class(es) to rely on the
  19 expectation that Defendants would refund unearned, risk-free premiums when trips
  20 are canceled prior to departure. As a result, insureds, including Plaintiff, reasonably
  21 perceived that they were receiving benefits from Post-Departure Coverage that
  22 never existed. This perception has induced reasonable purchasers, including
  23 Plaintiff, to purchase Defendants’ Travel Insurance Plans, which they otherwise
  24 would not have purchased.
  25         86.    The gravity of the harm to members of the Class(es) resulting from
  26 these unfair acts and practices outweighed any conceivable reasons, justifications
  27 and/or motives of Defendants for engaging in such deceptive acts and practices. By
  28
                                                  23
                                       CLASS ACTION COMPLAINT
Case 2:20-cv-06171-ODW-PLA Document 1 Filed 07/10/20 Page 24 of 35 Page ID #:24




   1 committing the acts and practices alleged above, Defendants engaged in unfair
   2 business practices within the meaning of California Business & Professions Code §§
   3 17200, et seq.
   4         87.   As a direct and proximate result of Defendants’ acts and practices,
   5 Plaintiff and members of the Class(es) have suffered injury in fact and have lost
   6 money or property as a result of purchasing Defendants’ Travel Insurance Plans.
   7         88.   Through their unfair acts and practices, Defendants have improperly
   8 obtained money from Plaintiff and members of the Class(es). As such, Plaintiff
   9 requests that this Court cause Defendants to restore this money to Plaintiff and all
  10 members of the Class(es), and to enjoin Defendants from continuing to violate the
  11 UCL as discussed herein and/or from violating the UCL in the future. Otherwise,
  12 Plaintiff and members of the Class(es) may be irreparably harmed and/or denied an
  13 effective and complete remedy if such an order is not granted.
  14                                     Unlawful Prong
  15         89.   Plaintiff re-alleges and incorporates by reference the allegations
  16 contained in the preceding paragraphs as though fully set forth herein.
  17         90.   The UCL defines unfair business competition to include any “unlawful,
  18 unfair or fraudulent” act or practice, as well as any “unfair, deceptive, untrue or
  19 misleading” advertising. Cal. Bus. & Prof. Code § 17200.
  20         91.   A business act or practice is “unlawful” under the UCL if it violates
  21 any other law or regulation.
  22         92.   The violation of any law or regulation may serve as the predicate for a
  23 violation of the “unlawful” prong of the UCL.
  24         93.   Defendants’ Travel Insurance Plans that Plaintiff and members of the
  25 Class(es) purchased from Defendants are a “service” within the meaning of the
  26 California Consumers Legal Remedies Act, Cal. Civ. Code § 1770, et seq.
  27
  28
                                                24
                                      CLASS ACTION COMPLAINT
Case 2:20-cv-06171-ODW-PLA Document 1 Filed 07/10/20 Page 25 of 35 Page ID #:25




   1         94.    As detailed in Plaintiff’s Second Cause of Action below, by engaging
   2 in the conduct set forth herein, Defendants violated and continue to violate Cal. Civ.
   3 Code § 1770(a)(5), which prohibits “[r]epresenting that goods or services have
   4 sponsorship, approval, characteristics, ingredients, uses, benefits, or quantities
   5 which they do not have or that a person has a sponsorship, approval, status,
   6 affiliation, or connection which he or she does not have.”
   7         95.    As a direct and proximate result of Defendants’ acts and practices,
   8 Plaintiff and members of the Class(es) have suffered injury in fact and have lost
   9 money or property as a result of purchasing Defendants’ Travel Insurance Plans.
  10         96.    As a result of the conduct described above, Defendants have been
  11 unjustly enriched at the expense of Plaintiff and members of the proposed Class(es).
  12 Specifically, Defendants have been unjustly enriched by obtaining revenues and
  13 profits that they would not otherwise have obtained absent their false, misleading
  14 and deceptive conduct.
  15         97.    Through their unfair acts and practices, Defendants have improperly
  16 obtained money from Plaintiff and members of the Class(es). As such, Plaintiff
  17 requests that this Court cause Defendants to restore this money to Plaintiff and all
  18 members of the Class(es), and to enjoin Defendants from continuing to violate the
  19 UCL as discussed herein and/or from violating the UCL in the future.
  20         98.    Defendants’ acts of unlawful competition as set forth above present a
  21 continuing threat and will persist and continue to do so unless and until this Court
  22 issues appropriate injunctive relief. Plaintiff and members of the Class(es) may be
  23 irreparably harmed and/or denied an effective and complete remedy if such an order
  24 is not granted. Plaintiff also seeks attorneys’ fees and costs pursuant to, inter alia,
  25 C.C.P. § 1021.5.
  26 ///
  27 ///
  28
                                                 25
                                       CLASS ACTION COMPLAINT
Case 2:20-cv-06171-ODW-PLA Document 1 Filed 07/10/20 Page 26 of 35 Page ID #:26




   1                                   Fraudulent Prong
   2        99.    A business act or practice is “fraudulent” under the UCL if it is likely
   3 to deceive members of the consuming public.
   4        100. Defendants’ Travel Insurance Plans and advertising materials
   5 containing Post-Departure Coverage were “fraudulent” within the meaning of the
   6 UCL because they deceived Plaintiff, and were likely to deceive members of the
   7 Class(es), into believing that Defendants were offering Travel Insurance Plans with
   8 premiums for Post-Departure Coverages that would be refunded in the event they
   9 were never provided to Plaintiff and the members of the Class(es) as a result of trips
  10 that were cancelled due to COVID-19 travel restrictions.
  11        101. This perception induced reasonable purchasers, including Plaintiff, to
  12 buy such Travel Insurance Plans from Defendants, which they otherwise would not
  13 have purchased had they known that there would be no refund of their gross
  14 insurance premium that was paid in advance for the delineated Post-Departure
  15 Coverages that were simply never provided to Plaintiff and the members of the
  16 Class(es) as a result of trips that were cancelled due to COVID-19 travel restrictions.
  17        102. Defendants’ acts and practices as described herein have deceived
  18 Plaintiff and were highly likely to deceive ordinary members of the consuming
  19 public.
  20        103. Defendants are and were under a duty to disclose to consumers the
  21 truth about consumers’ entitlement to refunds of premiums paid for Post-Departure
  22 Coverages in the event trips were cancelled due to COVID-19 travel restrictions
  23 because:
  24        (1)    Defendants are and were in a superior position to know the true state of
  25               facts about consumers’ entitlement to refunds of premiums paid for
  26               Post-Departure Coverages in the event trips were cancelled due to
  27               COVID-19 travel restrictions;
  28
                                                26
                                     CLASS ACTION COMPLAINT
Case 2:20-cv-06171-ODW-PLA Document 1 Filed 07/10/20 Page 27 of 35 Page ID #:27




   1         (2)   Defendants have as made partial disclosures about the extent of
   2               consumers’ entitlement to refunds of premiums paid for Post-Departure
   3               Coverages in the event trips were cancelled due to COVID-19 travel
   4               restrictions;
   5         (3)   Defendants have actively concealed and failed to disclose to consumers
   6               their entitlement to refunds of premiums paid for Post-Departure
   7               Coverages in the event trips were cancelled due to COVID-19 travel
   8               restrictions; and,
   9         (4)   Members of the Class(es), including Plaintiff, have suffered actual loss
  10               due to Defendants’ concealment and false representations.
  11         104. The facts concealed and not disclosed by Defendants to Plaintiff and
  12 members of the Class(es) are material. Specifically, in deciding to purchase
  13 Defendants’ Travel Insurance Plans, Plaintiff relied on Defendants’ misleading and
  14 deceptive practices in connection with the sale of Defendants’ Travel Insurance
  15 Plans. Each of these factors played a substantial role in Plaintiff’s decision to
  16 purchase a Travel Insurance Plan, and Plaintiff would not have purchased the
  17 subject Travel Insurance Plan in the absence of Defendants’ misrepresentations and
  18 omissions. Accordingly, Plaintiff suffered monetary loss as a direct result of
  19 Defendants’ practices described herein.
  20         105. As a direct and proximate result of Defendants’ acts and practices,
  21 Plaintiff and members of the Class(es) have suffered injury in fact and have lost
  22 money or property as a result of purchasing Defendants’ Travel Insurance Plans.
  23         106. As a result of the conduct described above, Defendants have been
  24 unjustly enriched at the expense of Plaintiff and members of the proposed Class(es).
  25 Specifically, Defendants have been unjustly enriched by obtaining revenues and
  26 profits that they would not otherwise have obtained absent their false, misleading
  27 and deceptive conduct.
  28
                                                 27
                                        CLASS ACTION COMPLAINT
Case 2:20-cv-06171-ODW-PLA Document 1 Filed 07/10/20 Page 28 of 35 Page ID #:28




   1         107. Through their unfair acts and practices, Defendants have improperly
   2 obtained money from Plaintiff and members of the Class(es). As such, Plaintiff
   3 requests that this Court cause Defendants to restore this money to Plaintiff and all
   4 members of the Class(es), and to enjoin Defendants from continuing to violate the
   5 UCL as discussed herein and/or from violating the UCL in the future. Otherwise,
   6 Plaintiff and members of the Class(es) may be irreparably harmed and/or denied an
   7 effective and complete remedy if such an order is not granted.
   8                            SECOND CAUSE OF ACTION
   9                Violation of California Consumers Legal Remedies Act
  10                             (Cal. Civil Code §§ 1750 et seq.)
  11         108. Plaintiff re-alleges and incorporates by reference the allegations
  12 contained in the preceding paragraphs as though fully set forth herein.
  13         109. This cause of action is brought pursuant to the California Consumers
  14 Legal Remedies Act, Cal. Civ. Code § 1770, et seq. (the “CLRA”).
  15         110. Plaintiff and each member of the proposed Class(es) are “consumers”
  16 within the meaning of California Civil Code § 1761(d).
  17         111. Defendants’ sale of Travel Insurance Plans to Plaintiff and members of
  18 the Class(es) were “transactions” within the meaning of California Civil Code §
  19 1761(e). Defendants’ Travel Insurance Plans purchased by Plaintiff and members of
  20 the Class(es) are “services” within the meaning of California Civil Code § 1761(b).
  21         112. As described herein, California’s Consumers Legal Remedies Act, Cal.
  22 Civ. Code § 1770(a)(5), prohibits “[r]epresenting that goods or services have
  23 sponsorship, approval, characteristics, ingredients, uses, benefits, or quantities
  24 which they do not have or that a person has a sponsorship, approval, status,
  25 affiliation, or connection which he or she does not have.”
  26         113. By engaging in the conduct set forth herein, Defendants violated and
  27 continue to violate Section 1770(a)(5), because Defendants’ conduct constitutes
  28
                                                28
                                      CLASS ACTION COMPLAINT
Case 2:20-cv-06171-ODW-PLA Document 1 Filed 07/10/20 Page 29 of 35 Page ID #:29




   1 unfair methods of competition and unfair or fraudulent acts or practices, in that
   2 Defendants represented that consumers would receive a benefit from Post-Departure
   3 coverages even if their trips were cancelled due to COVID-19 travel restrictions.
   4 Defendants also violated and continue to violate Section 1770(a)(5), because
   5 Defendants failed to disclose to consumers that Post-Departure coverages would
   6 have no value to consumers if their trips were cancelled due to COVID-19 travel
   7 restrictions prior to departure, and failed to disclose that consumers would not
   8 receive a refund of their gross insurance premiums that were paid in advance for the
   9 delineated Post-Departure coverages that were never provided as a result of trips
  10 that were cancelled due to COVID-19 travel restrictions.
  11        114. Plaintiff relied on Defendants’ false representations in deciding to
  12 purchase a Travel Insurance Plan from Defendants. Plaintiff and members of the
  13 Class(es) suffered injuries caused by Defendants because: (a) they would not have
  14 purchased or paid for Defendants’ Travel Insurance Plans absent Defendants’ false
  15 representations of benefits they expected from premiums paid for Post-Departure
  16 coverages, and Defendants’ omission of a warning that consumers would not receive
  17 a refund of their gross insurance premiums that were paid in advance for the
  18 delineated Post-Departure coverages that were never provided as a result of trips
  19 that were cancelled due to COVID-19 travel restrictions; (b) they would not have
  20 purchased Travel Insurance Plans on the same terms absent Defendants’
  21 representations and omissions; (c) they paid a price premium for Defendants’ Travel
  22 Insurance Plans based on Defendants’ misrepresentations and omissions; and (d)
  23 Defendants’ Travel Insurance Plans did not have the characteristics, benefits, or
  24 quantities as promised. As a result of these acts and practices, Plaintiff and members
  25 of the Class(es) suffered damage in that they spent money that they would not have
  26 otherwise spent absent Defendants’ unlawful and misleading acts and practices.
  27
  28
                                               29
                                     CLASS ACTION COMPLAINT
Case 2:20-cv-06171-ODW-PLA Document 1 Filed 07/10/20 Page 30 of 35 Page ID #:30




   1         115. Pursuant to Section 1782(a) of the CLRA, on July 10, 2020, Plaintiff’s
   2 Counsel, on behalf of Plaintiff Haas, served Defendants by United States certified
   3 mail, return receipt requested, with notices of Defendants’ particular violations of
   4 the CLRA and requested that Defendants identify victims, notify victims and
   5 remedy their illegal conduct within 30 days.
   6         116. Plaintiff has requested that Defendants timely respond to the CLRA
   7 demand notice and presently seeks only injunctive relief pursuant to the CLRA. If
   8 Defendants fail to fully, completely and timely comply with Plaintiff’s demand
   9 letters, Plaintiff will amend this Complaint to seek actual and punitive damages, as
  10 appropriate, under the CLRA. Under California Civil Code §1782(d), after the
  11 commencement of an action for injunctive relief, and after compliance with the
  12 provisions of Section 1782(a), Plaintiff may amend her Complaint without leave of
  13 court to include a request for damages.
  14         117. Civil Code section 1780(a) provides that any consumer who suffers
  15 damage as a result of a violation of the CLRA may bring an action to recover: 1)
  16 actual damages, but in no case shall the total award of damages in a class action be
  17 less than $1,000; 2) an order enjoining the methods, acts, or practices; 3) restitution
  18 of property; 4) punitive damages; and 5) any other relief that the court deems
  19 proper.
  20         118. Civil Code section 1781 provides that Plaintiff may pursue this case as
  21 a class action.
  22         119. Plaintiff requests injunctive relief pursuant to Civil Code 1782(d).
  23         120. Plaintiff is entitled to attorney fees pursuant to Civil Code section
  24 1780(e).
  25 ///
  26 ///
  27 ///
  28
                                                30
                                      CLASS ACTION COMPLAINT
Case 2:20-cv-06171-ODW-PLA Document 1 Filed 07/10/20 Page 31 of 35 Page ID #:31




   1                             THIRD CAUSE OF ACTION
   2                                   Unjust Enrichment
   3         121. Plaintiff re-alleges and incorporates by reference the allegations
   4 contained in the preceding paragraphs as though fully set forth herein.
   5         122. Plaintiff and members of the Class(es) conferred benefits on
   6 Defendants by paying, and being charged, premiums for Post-Departure Coverages
   7 that were simply never provided to Plaintiff and the members of the Class(es) as a
   8 result of trips that were cancelled due to COVID-19 travel restrictions.
   9         123. Defendants have knowledge of such benefits.
  10         124. Defendants have been unjustly enriched in retaining the revenues
  11 derived from Plaintiff and members of the Class(es)’ unearned premiums. Retention
  12 of those moneys under these circumstances is unjust and inequitable because
  13 Defendants are retaining its customers’ unearned premiums despite trips that were
  14 cancelled due to COVID-19 travel restrictions. Put simply, no coverage of any post-
  15 departure peril is ever transferred or assumed by Defendants in this cancellation
  16 scenario, and therefore, such coverage is wholly illusory since the sine qua non of
  17 post-departure travel insurance (irrespective of the type and level which is
  18 purchased within any particular Travel Insurance Plan) is actual travel on the
  19 insured trip.
  20         125. Never having been placed at risk, Defendants’ retention of these
  21 premiums is also unjust because they have provided no consideration in return for
  22 their retention of these premiums. Further, there is no legal justification or excuse
  23 for Defendants’ systematic and willful misconduct. The Travel Insurance Plans
  24 affirmatively state that any coverage for perils besides “trip cancellation” never even
  25 begin until the scheduled departure date. Specifically, the Policy states: “All Other
  26 Coverages will begin on the later of: (a) 12:01 a.m. (Standard Time) on the
  27 Scheduled Departure Date shown on the travel documents; or (2) the date and time
  28
                                                31
                                      CLASS ACTION COMPLAINT
Case 2:20-cv-06171-ODW-PLA Document 1 Filed 07/10/20 Page 32 of 35 Page ID #:32




   1 the Insured starts his/her trip.” Therefore, even the express terms of Defendants’
   2 own-drafted policy language make clear that, when an insured’s trip is cancelled
   3 prior to the departure date, no peril is being insured by Defendants besides those
   4 perils covered by “trip cancellation.”
   5        126. The Travel Insurance Plans nowhere set forth the alleged right of
   6 Defendants to withhold refund of any premiums previously paid for post-departure
   7 benefits in the event that an insured’s trip is cancelled due to the COVID-19 travel
   8 restriction. These misrepresentations and charges caused injuries to Plaintiff and
   9 members of the Class(es) because they would not have paid Defendants’ premiums
  10 had the true facts been known.
  11        127. Because Defendants’ retention of the non-gratuitous benefits conferred
  12 on it by Plaintiff and members of the Class(es) is unjust and inequitable, Defendants
  13 must pay restitution to Plaintiff and members of the Class(es) for their unjust
  14 enrichment, as ordered by the Court.
  15                           FOURTH CAUSE OF ACTION
  16                               Money Had and Received
  17        128. Plaintiff re-alleges and incorporates by reference the allegations
  18 contained in the preceding paragraphs as though fully set forth herein.
  19        129. Defendants received money in the form of premiums that were
  20 intended to be used for the benefit of Plaintiff and members of the Class(es), those
  21 premiums were not used for the benefit of Plaintiff and the Class(es), and
  22 Defendants have not given back or refunded the wrongfully obtained money and
  23 unearned premiums to Plaintiff and members of the Class(es).
  24        130. Defendants obtained money in the form of premiums that were
  25 intended to be used to provide coverage insuring against post-departure risks for
  26 which they never provided any coverage (i.e., assumed the specified risks) for
  27 Plaintiff and the members of the Class(es). However, Defendants have retained all
  28
                                               32
                                      CLASS ACTION COMPLAINT
Case 2:20-cv-06171-ODW-PLA Document 1 Filed 07/10/20 Page 33 of 35 Page ID #:33




   1 of the premiums despite that trips were cancelled due to COVID-19 travel
   2 restrictions prior to departure.
   3        131. Plaintiff’s demand for a refund from Defendants for those premiums
   4 she paid to insure against post-departure risks for which Defendants never provided
   5 any coverage was rejected by Defendants.
   6                             FIFTH CAUSE OF ACTION
   7                                        Conversion
   8        132. Plaintiff re-alleges and incorporates by reference the allegations
   9 contained in the preceding paragraphs as though fully set forth herein.
  10        133. Plaintiff and members of the Class(es) had a right to receive a refund of
  11 monies paid for Travel Insurance Plans for post-departure risks.
  12        134. Defendants intentionally retained the full amount of the Plaintiff’s and
  13 members of the Class(es)’ premiums despite have demanded that Defendants return
  14 their property.
  15        135. Plaintiff and members of the Class(es) did not consent to Defendants’
  16 retaining such premiums after trips were cancelled due to COVID-19 travel
  17 restrictions.
  18        136. Plaintiff and members of the Class(es) were harmed through
  19 Defendants’ retention of premiums paid for their Post-Departure Coverages;
  20 Defendants’ conduct was a substantial factor in causing Plaintiff and members of the
  21 Class(es)’ harm.
  22        137. Plaintiff and Cass members are entitled to recover the amount each paid
  23 to Defendants for their pro rata share of the gross insurance premiums which are
  24 attributable to Post-Departure Coverages.
  25                                PRAYER FOR RELIEF
  26        WHEREFORE, Plaintiff, on behalf of herself and members of the Class(es),
  27 prays for relief and judgment against Defendants as follows:
  28
                                                 33
                                        CLASS ACTION COMPLAINT
Case 2:20-cv-06171-ODW-PLA Document 1 Filed 07/10/20 Page 34 of 35 Page ID #:34




   1        1.       For an order certifying this matter as a class action and designating
   2 Plaintiff as the Class Representative and Plaintiff’s Counsel as Class Counsel;
   3        2.       For an order awarding restitution and disgorgement of all profits and
   4 unjust enrichment that Defendants obtained from Plaintiff and members of the
   5 Class(es) as a result of their unlawful, unfair, and fraudulent business practices
   6 described herein;
   7        3.       For appropriate injunctive relief as permitted by law or equity;
   8        4.       For an order directing Defendants to engage in a corrective advertising
   9 campaign;
  10        5.       For an award of attorneys’ fees as authorized by statute including, but
  11 not limited to, the provisions of California Civil Code § 1780(e), California Code of
  12 Civi1 Procedure § 1021.5, as authorized under the “common fund” doctrine, and as
  13 authorized by the “substantial benefit” doctrine;
  14        6.       For costs of the suit incurred herein;
  15        7.       For prejudgment interest at the legal rate;
  16        8.       For leave to amend the Complaint to conform to the evidence produced
  17 at trial; and
  18        9.       For such other and further relief as the Court may deem proper.
  19 ///
  20 ///
  21 ///
  22 ///
  23 ///
  24 ///
  25 ///
  26 ///
  27 ///
  28
                                                  34
                                        CLASS ACTION COMPLAINT
Case 2:20-cv-06171-ODW-PLA Document 1 Filed 07/10/20 Page 35 of 35 Page ID #:35




   1                             DEMAND FOR JURY TRIAL
   2         Pursuant to Federal Rules of Civil Procure, Rule 38(b), Plaintiff hereby
   3 demands a trial by jury for Plaintiff and the Class(es) as to all issues so triable.
   4
   5 Dated: July 10, 2020                         Respectfully submitted,
   6                                              POMERANTZ LLP
   7
   8
   9                                        By:
                                                  Jordan L. Lurie
  10                                              Ari Y. Basser
  11
  12 Dated: July 10, 2020                         Respectfully submitted,
  13                                              LAW OFFICES OF ZEV B. ZYSMAN
                                                  A PROFESSIONAL CORPORATION
  14
  15
  16
                                            By: /s/ Zev B. Zysman
  17                                            Zev B. Zysman
  18
  19                                              Attorneys for Plaintiff
                                                  Donna Haas and the Proposed Class(es)
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                  35
                                       CLASS ACTION COMPLAINT
